Title: From Alexander Hamilton to Adam Hoops and Daniel Jackson, 5 August 1799
From: Hamilton, Alexander
To: Hoops, Adam, Jr.,Jackson, Daniel


          
            Sir,
            New York Aug 5th. 1799.
          
          It has heretofore happened in some instances that for want of beginning early to lay up a supply of fuel for the use of our garrisons, a very great addition of expence has been incurred in the enhanced price of the article. To prevent a repetition of this the ensuing winter, you will take care that a proper supply be immediately laid in, to serve till the first of April next, and you will caution the Contractors to take the cheapest methods of doing it—not contenting themselves with purchase in the dear Markets of the great Towns but contracting for the wood at a distance such places where it can be had at reasonable rates and from which it can be brought with facility and little moderate expence. Oeconomy in every such article of expenditure is of real importance to the prosperity of the service in all its relations.
          With great considern I am Sir Yr Obn Sr
          
            *The quantity to be laid on at each post must be regulated for the present on      by the Scale given in the enclosed paper at foot applied to the number of officers & men. This is not however to be considered as a definitive regulation but as a present guide. Proper returns accordng to this scale must be furnished to the respective contractors. No time must be lost.
          
        